    Case: 1:20-cv-06316 Document #: 68 Filed: 06/15/21 Page 1 of 2 PageID #:1765




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

FRED L. NANCE, JR.,                            )
                                               )
       Plaintiff,                              )
                                               )               No. 20 C 6316
       v.                                      )
                                               )               Judge Jorge L. Alonso
EMAGES, INC.,                                  )
HATTIE WASH, and                               )
THOMAS BRADLEY,                                )
                                               )
       Defendants.                             )

                                              ORDER

       Plaintiff’s motion [66] to stay is denied. The Court extends to July 30, 2021 plaintiff’s
deadline to file an amended complaint against Hattie Wash, EMAGES, Inc. and Thomas
Bradley. Defendants’ deadline to answer or otherwise plead is extended to August 27, 2021.

                                           STATEMENT

        Plaintiff has filed a motion requesting that the Court stay this case. Plaintiff notes that he
has filed an administrative proceeding with the Department of Justice under the Federal Tort
Claims Act. Plaintiff states that if “resolution is not achieved between plaintiff and the DOJ,
plaintiff will amend his original complaint to include both DOJ and the private defendants
because plaintiff will have provided a final decision from the Department of Justice, Office of
Special Counsel to this court.” [Docket 66 ¶ 13]. In the meantime, plaintiff would like his case
against the private defendants (Hattie Wash, EMAGES, Inc. and Thomas Bradley) stayed.

       The Court will not allow a stay. The Court notes that plaintiff may not realize he cannot
amend his complaint against the government in this case. A plaintiff must exhaust
administrative remedies before filing suit. A suit filed before a plaintiff exhausts must be
dismissed, even if the plaintiff exhausts after filing suit. McNeil v. United States, 508 U.S. 106
(1993). Accordingly, this case is over with respect to the government defendants.

       What remains of this case is plaintiff’s option to proceed against the private defendants,
should he so choose, by filing an amended complaint. Plaintiff, of course, is not required to
pursue those claims; he could dismiss them. If plaintiff wants to pursue those claims, then this
case must keep moving forward. The Court will not stay this case while plaintiff pursues his
administrative remedies against the government.

        Plaintiff’s amended complaint against Hattie Wash, EMAGES, Inc. and Thomas Bradley
is currently due July 9, 2021. The Court hereby extends that deadline by 21 days to give plaintiff
   Case: 1:20-cv-06316 Document #: 68 Filed: 06/15/21 Page 2 of 2 PageID #:1766




additional time to decide whether to pursue those claims against the private defendants.
Defendants’ deadline to answer or otherwise plead is extended to August 27, 2021.




SO ORDERED.                                         ENTERED: June 15, 2021




                                                    _________________________________
                                                    JORGE L. ALONSO
                                                    United States District Judge




                                                2
